DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/4/2020 has been entered.
 
This action is in response to the amendment dated 12/4/2020 that was entered with the submission of the request for continued examination dated 12/22/2020.  Claims 1, 11 and 18 are currently amended.  No claims have been canceled.  Claim 21 is newly added.  Presently, claims 1-21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the remarks on pages 7-8 of the response filed 12/4/2020, with respect to the rejection of claims 1-20 under 35 U.S.C. 102(a)(1) as being anticipated by Beyerlein et al. (US 7484528) have been fully considered and are persuasive.  The rejections of claims 1-20 under 35 U.S.C. 102(a)(1) as being  Office action dated 9/25/2020 has been withdrawn. 

Drawings
The drawings were received on 7/18/2018.  These drawings are acceptable.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not disclose or suggest a valve comprising a valve housing including a housing lid, a housing bottom, and an intermediate housing between the housing lid and the housing bottom, the housing lid, the housing bottom and the intermediate housing collectively defining therein a valve chamber with a valve opening and wherein inside the valve chamber there are at least one actuator, an SMA element made of a shape memory alloy that activates the actuator, a return element, and a printed circuit board with the SMA element having two ends and a middle section, the SMA element being attached to the actuator at the middle section and being electrically connected at the ends to the printed circuit board for supply of an electric current and wherein the intermediate housing forms part of guiding elements that guide the actuator and fastening elements that fix the printed circuit board in combination with the other limitations of the claim.
Claims 2-21 depend from claim 1, either directly or indirectly, and therefore, contains the allowable subject matter of claim 1.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/A.J.R/Examiner, Art Unit 3753            

/CRAIG J PRICE/Primary Examiner, Art Unit 3753